Exhibit 21.1 INTERNAP NETWORK SERVICES CORPORATION LIST OF SUBSIDIARIES VitalStream Holdings, Inc. Nevada VitalStream, Inc. Delaware VitalStreamBroadcasting Corporation Nevada Playstream, Inc. Nevada VitalStream Advertising Services, Inc. Nevada CO Space, Inc. Delaware CO Space Services, LLC Delaware CO Space Properties, LLC Delaware CO Space Construction, LLC Delaware CO Space Services Texas, LP Delaware CO Space Properties Texas, LP Delaware Internap Network Services U.K. Limited United Kingdom Internap Network Services B.V. Netherlands Internap Technologies (Bermuda) Limited Bermuda Internap Technologies B.V. Netherlands Internap Network Services (HK) Limited Hong Kong Internap Network Services (Singapore) Pte Limited Singapore Internap Network Services (Australia) Ltd. Australia Internap Network Services Canada Canada Internap Japan Co., Ltd.* Japan * Not wholly-owned.
